DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.

Drawings
The drawings as filed on 09/29/20 are objected to because:
Figures 1-3 are objected to for being in the form of a hand-drawn drawing. Drawings should be in the form of a CAD drawing.
Figures 1-3 appear to lack proper margins. Applicant is reminded that each sheet of the drawings should have a one-inch margin in which the Drawing is NOT located.
The Inventor name and title should be removed from each sheet of the drawings.
Figures 1-5 are objected to for containing text. Applicant is reminded that physical views of the drawing should use reference numerals to point to various elements of the invention, with those reference numerals being explained in the specification of the application. The examiner recommends looking at U.S Patent No. 9,718,564 (Beckman et al.) as an example of how reference numerals are used in both drawings and the specification to show and explain the invention attempting to be patented. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tube (Claim 2)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure as filed on 09/29/20 is objected to because of the following informalities:
The specification appears to lack any type of page numbering. Page numbering should be added to the specification beginning with “1”, “2”, 3””, etc.  
The examiner notes that in the section titled “BRIEF DESCRIPTION OF THE DRAINWG”, there should be a simple, single sentence for the description of each individual drawing. See U.S Patent No. 9,718,564 (Beckman et al.) as an example of how Drawings are individually described with the section of “BRIEF DESCRIPTION OF THE DRAINWG”.
The applicant appears to reference the company “Uber” in the specification. This term should include the trademarked symbol as it is a trademarked symbol. The same applies to use of the term “Amazon”.
Appropriate correction is required.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claim 1, Line 2, replace “can” with ONE of “is configured to” OR “is adapted to”
Claim 1, Line 2 before “drones” add “said”
Claim 1, Line 3, replace “can be” with ONE of “configured to be” OR “adapted to be”
Claim 2, Line 1, replace “Claim1,” with “Claim 1,”
Claim 3, Line 1, replace “Claim1,” with “Claim 1,”
Claim 4, Line 1, replace “Claim1,” with “Claim 1,”
Claim 5, Line 1, replace “Claim1,” with “Claim 1,”
Claim 5, Line 1, replace “can be” with ONE of “are configured to be” OR “are adapted to be”
Claim 6, Line 1, replace “Claim1,” with “Claim 1,”
Claim 6, Lines 2-3, replace “can” with ONE of “are configured to” OR “are adapted to”
Claim 7, Line 1, replace “Claim1,” with “Claim 1,”
Claim 7, Line 2, replace “can be” with ONE of “is configured to be” OR “is adapted to be”
Claim 8, Line 2, replace “Claim 1.” with “Claim 1,”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 appears to lack any type of “transition phrase.” The term “transition phrase” generally refers to the use of one of “comprising”, “consisting of” or “consisting essentially of”. Each of these terms letting anyone who reads the claim understand the scope of the claim. I.e., the term “comprising” means that the claim is “open ended” in that the claim protects what is specifically written in the claim, in addition to protecting against whatever other elements may be added to the claims. The phrase “consisting of” and “consisting essentially of” being “closed ended” in that the claim only protects what is written in the claim and does not protect against additional elements being added to what is written within the claim. For purposes of examination, the examiner is assuming that the applicant means to use the term “comprising” as the term “comprising” is “open ended” and the most all-encompassing of the transition phrase.  To correct this issue, the applicant could replace the phrase “An engineering system that combines” in line 1 with “An engineering system comprising”.
Regarding claim 1, the phrase "may be” in line 6 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). To fix this, applicant may replace the phrase “may be” with ONE of “configured to be” OR “adapted to be”. The examiner notes that this rejection generally applies to each use of the term “may” throughout claims 1-8. To fix this issue, applicant may wish to make the following, additional changes:
Claim 1, Line 9, replace “may” with ONE of “configured to” OR “adapted to”
Claim 1, Line 11, replace “may” with ONE of “are configured to” OR “are adapted to”
Claim 4, Line 2, replace “may” with ONE of “is configured to” OR “is adapted to”
Claim 7, Line 1, replace “may” with ONE of “is configured to” OR “is adapted to”
Claim 1 recites the limitation "the middle" in Lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. The term “antecedent basis” means that anytime a claim element is first introduced it should be preceded by one of “a”, “an” or nothing, with each subsequent reference to that element preceded by one of “said” or “the.” This is to make it clear that the same element is being referenced throughout the claims. In this instance, as lines 5-6 are the first time the element of “middle” is introduced; the phrase "the middle" should be "a middle".
Regarding claim 4, the phrase "similar with” in line 4 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Additionally, the examiner notes that it is improper to compare the claimed invention to something unknown such as “Uber or Ubereats” as it is indefinite and unclear as to what features the current invention is intended to take from the claim limitation of "similar with Uber or Ubereats”. Clarification is required.
Claim 7 recites “injection engine.” However, it is indefinite and unclear as to what applicant means by “injection engine”, as an “injection engine” is commonly known as a gasoline engine. However, claim 7 recites that the “injection engine” is for use on extraterrestrial planets which seems to imply “rocketry”? Clarification is required.
Claim 7 recites “the whole invented system.” However, it is indefinite and unclear as to what elements are claimed are meant to be part of the “whole invented system.” For purposes of examination, the examiner assumes that the phrase “the whole invented system” is meant to be “the engineering system”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent No. 9,718,564 (Beckman et al.).
Regard Claims 1-4 and 8, Beckman et al. teaches: Claim 1 - an engineering system that combines multiple drones (170 or 270) and an Electro-Mechanical drone transportation system (140 or 240) which can transport drones (170 or 270); Said Electro-Mechanical drone transportation system (140 or 240) can be a suspension cable car system, or a railway system (140 or 240), or a Magnetic Levitation railway system, or a hybrid of any of above; Said engineering system must have a feature that in the middle of flight journey said drones (170 or 270) may be transported by said Electro-Mechanical drone transport system (140 or 240) to increase said drone's maximum travel distance, also said engineering system must have another feature that said drones (170 or 270) may directly or indirectly communicate with said Electro-Mechanical drone transportation system (140 or 240) via wireless electromagnetic wave (276 – described in Column 20, Line39 – Column 21, Line 40), so that said drones (170 or 270) may attach to or detach from said Electro-Mechanical drone transportation system (140 or 240) accordingly, (Figures 1A-11); Claim 2- therein a portion of said Electro-Mechanical drone transportation system (140 or 240) is placed in a tube (square tubing of (150) or (160)) for weather proof purpose, (Figures 1-11); Claim 3 - therein said Electro-Mechanical said drone transportation system has multiple divergences and routes (travels along well known rail systems (125)) to form a network to transport drones (170) to reach more destinations, (Figures 1A-11); Claim 4 - while this engineering system may work with a smart phone application to enable passengers or customer to call for said drones (170) via smart phone (described in Colum 13, Line 52 – Column 14, Line 3) as a type of passenger or parcel delivery drone aviation services similar with Uber or UberEats, (Figures 1A-11); Claim 8 - a method of drone aviation transportation related with said engineering system described as Claim 1, this method of drone aviation transportation must include a phase of transportation during which said Electro-Mechanical drone transportation system (140 or 240) transports said drones (170) in the middle of said drones' entire flight journey so said drones (170 or 270) do not use energy reserve of their own at this phase, (Figures 1A-11).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent No. 9,718,564 (Beckman et al.) in view of U.S. Patent No. 11,524,596 (Cheng et al.).
Regarding Claim 5, Beckman et al. teaches: Claim 5 - therein said drones (170) can be charged with electricity (by power modules (284)) when said drones (170 or 270) are being transported by said Electro-Mechanical drone transportation system (140 or 240), (Figures 1A-11). Beckman et al. does not teach: said drones can be charged with electricity on a non-touch basis (Claim 5). However, Cheng et al. teaches: Claim 5 – wherein it is well known for a drone (10) to be wirelessly charged (Column 9, Lines 8-19) at a base station (50), (Figure 2B). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Beckman et al. to have said drones can be charged with electricity on a non-touch basis (Claim 5) as taught by Cheng et al. for the purposes of not having to have a physical connection between the drone and a docking station in order to charge the drone.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent No. 9,718,564 (Beckman et al.) in view of OFFICIAL NOTICE.
Claim 6 - therein said Electro-Mechanical drone transportation system has multiple parking lots nearby, so passengers can leave said drones inside these parking lots, and transfer themselves to land transportation vehicles.  However, the examiner takes OFFICIAL NOTICE and notes that it is well known for parking lots to be located next to trains (140) and train tracks (125) as taught by Beckman et al. for the purposes of providing places for users and works of the train to access the train and the train tracks. 

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent No. 9,718,564 (Beckman et al.) in view of U.S. Patent Application Publication No. 2021/0316874 (Resnick et al.).
Regarding Claim 7, Beckman et al. does not teach: therein said drones may use injection engine so that the whole invented system can be used on extraterrestrial objects or extraterrestrial planets (Claim 7). However, Resnick teaches: Claim 7 – wherein it is well known to use injection engines (130) on a drone (100) (Figures 1-8). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Beckman et al. to have therein said drones may use injection engine so that the whole invented system can be used on extraterrestrial objects or extraterrestrial planets (Claim 7) as taught by Resnick for the purposes of being able to use well known combustion engines versus electrical engines.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303) 297-4258.  The examiner can normally be reached on M-F, 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649